Case 1:19-cv-00434-CFC-CJB Document 293 Filed 09/30/20 Page 1 of 3 PageID #: 25885




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

   PHARMACYCLICS LLC and                    )
   JANSSEN BIOTECH, INC.,                   )
                                            )
                      Plaintiffs,           )
                                            )
               v.                           ) C.A. No. 18-192 (CFC) (CJB)
                                            ) CONSOLIDATED
   CIPLA LIMITED, et al.,                   )
                                            )
                      Defendants.           )
   PHARMACYCLICS LLC and                    )
   JANSSEN BIOTECH, INC.,                   )
                                            )
                      Plaintiffs,           )
                                            )
               v.                           ) C.A. No. 19-434 (CFC) (CJB)
                                            )
   ALVOGEN PINE BROOK LLC and               )
   NATCO PHARMA LTD.,                       )
                                            )
                      Defendants.           )


                    STIPULATION AND [PROPOSED] ORDER

        IT IS HEREBY STIPULATED by the parties, subject to the approval of the

  Court, that the deadline for the parties to submit redacted versions of the Proposed

  Pretrial Order (Volumes 1-14), see C.A. No. 18-192, D.I. 482-D.I. 495; C.A. No.

  19-434, D.I. 276-D.I.289, is extended through and including October 30, 2020. No

  other deadlines are impacted by this extension.
Case 1:19-cv-00434-CFC-CJB Document 293 Filed 09/30/20 Page 2 of 3 PageID #: 25886




   MORRIS, NICHOLS, ARSHT & TUNNELL LLP POTTER ANDERSON & CORROON LLP

   /s/ Jeremy A. Tigan                       /s/ Bindu A. Palapura
   _______________________________           ______________________________
   Jack B. Blumenfeld (#1014)                David E. Moore (#3983)
   Jeremy A. Tigan (#5239)                   Bindu A. Palapura (#5370)
   Jennifer A. Ward (#6476)                  Stephanie E. O’Byrne (#4446)
   1201 North Market Street                  Hercules Plaza, 6th Floor
   P.O. Box 1347                             1313 North Market Street
   Wilmington, DE 19899                      Wilmington, DE 19801
   (302) 658-9200                            (302) 984-6000
   jblumenfeld@mnat.com                      dmoore@potteranderson.com
   jtigan@mnat.com                           bpalapura@potteranderson.com
   jward@mnat.com                            sobyrne@potteranderson.com

   Attorneys for Pharmacyclics LLC and       Attorneys for Zydus Worldwide DMCC
   Janssen Biotech, Inc.                     and Cadila Healthcare Limited


                                             YOUNG CONAWAY STARGATT &
                                             TAYLOR, LLP

                                             /s/ James L. Higgins
                                             ______________________________
                                             Melanie K. Sharp (#2501)
                                             James L. Higgins (#5021)
                                             1000 North King Street
                                             Wilmington, DE 19801
                                             (302) 571-6600
                                             msharp@ycst.com
                                             jhiggins@ycst.com

                                             Attorneys for Alvogen Pine Brook LLC
                                             and Natco Pharma Ltd.




                                         2
Case 1:19-cv-00434-CFC-CJB Document 293 Filed 09/30/20 Page 3 of 3 PageID #: 25887




                                             HEYMAN ENERIO GATTUSO & HIRZEL
                                             LLP

                                             /s/ Dominick T. Gattuso
                                             ______________________________
                                             Dominick T. Gattuso (# 3630)
                                             300 Delaware Avenue
                                             Suite 200
                                             Wilmington, DE 19801
                                             (302) 472-7300
                                             dgattuso@hegh.law

                                             Attorneys for Defendants Sandoz Inc.
                                             and Lek Pharmaceuticals d.d.




          SO ORDERED, this _______ day of September 2020.


                                      UNITED STATES DISTRICT JUDGE


  6887338/44926




                                        3
